 HEAVENLY VALLEYSKI AREA359Heavenly Valley Ski Area,a California Corporation,and HeavenlyValley,a Pt,,rtnershipandLaborersInternationalLocal 1276,affiliated with LaborersInternationalUnionofNorthAmerica,AFL-CIO. Case 20-CA-8836December 6, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn August 8, 1974, Administrative Law Judge Mar-tin S. Bennett issued the attached Decision in this pro-ceeding. Thereafter, Respondent, Heavenly Valley SkiArea, a California Corporation, and Heavenly Valley,a Partnership, filed exceptions and a supporting brief.In addition, counsel for the General Counsel filed alimited cross-exception and a supporting brief to theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Heavenly Valley Ski Area, a CaliforniaCorporation, and Heavenly Valley, a Partnership,Scdth Lake Tahoe, California, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all the relevant evidence convinces us thatthe resolutions are incorrectStandard Dry Wall Products, Inr., ,1NLRB544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefully examinedthe record and find no basis for reversing his findings(tonal Union of North America, AFL-CIO, herein the Un-ion, allegesthat Respondent, Heavenly Valley Ski Area, aCalifornia Corporation, and Heavenly Valley, a Partnership,has engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act. Briefs have been duly submittedby the General Counsel and Respondent.Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGSHeavenly Valley Ski Area, a California corporation, oper-ates a tramway and food and beverage concession at Heav-enly Valley, California. Heavenly Valley, a Partnership af-filiatedwith the former, with its principal offices located inCalifornia, operates a ski resort located between South LakeTahoe, California, and Stateline, Nevada.Heavenly Valley Ski Area and Heavenly Valley constitutea single integrated enterprise. During the past calendar year,Heavenly Valley Ski Area enjoyed gross revenues in excess of$500,000 and purchased goods valued in excess of $5,000directly from points outside the state of California. Duringthe same period. Heavenly Valley Ski Area sold ski-lift ticketsvalued in excess of $1 million of which 5 percent was sold inthe State of Nevada. I find that the operations of Respondentaffect commerce within the meaning of Section 2(6) and (7)of the Act.IITHE LABOR ORGANIZATION INVOLVEDLaborersInternationalLocal 1276, affiliated with Labor-ers InternationalUnion of North America, AFL-CIO, is alabor organization within themeaningof Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. Introduction-The IssueThis case involves one narrow issue. Namely, did the presi-dent of Respondent, Hugh Killebrew, physically maneuver arepresentative of the Union to the head of a staircase and thenfling him down the stairs. It would seem, in reference to theAct, that an employer may do this, except for the fact thatwhen rank-and-file employees are present and see this, orlearn thereof, they may reasonably conclude thata similarfate may befall them because of their union activities. I do notpass upon the ostensibleassault andbattery charges withinthe meaning of the criminal code of the State of California.DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: This mat-ter was heard at South Lake Tahoe, California, on May 29and 30, 1974. The complaint, issued February 22, 1974, andbased on a charge filed December 18, 1973, by LaborersInternational Local 1276, affiliated with Laborers Interna-B. Sequenceof EventsWilliam Damerell worked for Respondent's ski lift duringthe 1970-71 and 1971-72 winterseasons.He did not during1973, at which time he was hired by the Union as an organ-izer.The record discloses that during his employment withRespondent he attempted to organize the ski-lift attendants,allegedly during their working hours, and became an ana-thema to Respondent.215 NLRB No. 63 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDLate in November 1973, he attempted to purchasea seasonski pass.While he was in the pr.:)cess of paying therefor,Henry Griffin, Respondent's personnel director and officemanager,came upon the scene. Griffin intervened andrefused to sell him the pass and Griffin added, as he testified,that Damerell was undesirable at the premises of Respondentfor sufficient cause. This refers both to his prior union activi-ties as well as his allegedly filing a baseless charge of unfairlabor practices involving him with the Board; the details ofthis earlier case are not before me. Respondent has a list ofso-called undesirables, to whom it will not sell tickets forvarious reasons not disclosed herein and Damerell has beenadded thereto.The crucial incident herein took place on Sunday, Decem-ber 16, 1973, at approximately 5 p.m. when Damerell visiteda bar of Respondent's which serves patrons of the resort, aswell as outsiders and employees. The bar is on private prop-erty, although the ski lifts are on leased Federal property. Thebar presumably operates under a Californialicensefrom thestate.Damerell seated himself at a bar stool in the corner of theL-shaped bar and ultimately engaged in a conversation witha young lady on his right, as well as the gentleman on herright. The lady, by pure coincidence, turned out to be AnnKillebrew, the daughter of President Hugh Killebrew, andthe young man was her cousin, James Mills; neither is anemployee of Respondent.The conduct of Damerell was exemplary; he was not intox-icated; and the group discussed the merits of unionization ofski resorts after he identified himself. Indeed, Miss Killebrew,a witness for Respondent, testified that his conduct was fullyin order. In fact, her father observed the man briefly andadmitted that he found no fault with his behaviour. I so find.Moreover, Miss Killebrew conceded herein her surprise, andshe so stated, how Damerell under the circumstances couldbe removed from a public establishment.Perhaps it may be noted that Miss Killebrew is a mostattractive young lady in her twenties. One can only speculatethat Killebrew's violent reaction to Damerell's presence, de-scribed below, he being someone already repugnant to Re-spondent, may have been augmented by his proximity to andconversation with the daughter of Killebrew.As stated, this case involves solely one alleged physicalassaulton Union Business Agent William Damerell by Presi-dent Hugh Killebrew. It may be noted initially that Kille-brew, who is 6 foot 3 inches tall and weighs over 200 pounds,issubstantially larger than the object of his intentions,namely, Damerell.A number of witnesses for the General Counsel testifiedthatKillebrew threw Damerell down a flight of stairs, ap-proximately 18 in number A number of witnesses for Re-spondent, with one significant'txception, supported Kille-brew that after-Killebrew marched Damerell to the head ofthe stairs, a distance of some 35 or 38 feet from the barstoolon which Damerell was sitting, Damerell wrenched loosefrom Killebrew's grasp and fell down the stairs.Turning to the immediate incident, Damerell was sitting atthe bar and was recognized aspersona non grata.Shortlythereafter, he was approached by Griffin, Security Guard PatLunny who is no longer in the area, and Eugene Schweizer,director of food and beverages for'Respondent. Griffin toldDamerell that he was trespassing and asked him to leave;Damerell refused. There is a conflict whether Griffin re-sponded that he would call the sheriff or whether Damerell:epponded that Griffin would have to call the sheriff. I deemthis unnecessary to resolve.Itwould appear that Respondent made some attempt tocontact the sheriff and that the latter was at best otherwiseoccupied. As stated, Ann Killebrew, the daughter of HughKillebrew, testified as to Damerell's proper deportment onthis occasion, and she did not materially contradict Dame-rell's version of the incident, to the limited extent she ob-served it.According to Damerell, in my observation an objective andnonemotional witness, soon thereafter Hugh Killebrew ap-peared on the scene. Killebrew grasped him from the rear bythe biceps of both arms, removed him from the barstool, andmarched him to the staircase; at this point, it was necessaryto make a 90-degree turn to the right to proceed down thestairs.Damerell testified he did not attempt to break loosefrom the grasp of Kellebrew and Killebrew proceeded to flinghim down the stairs. He landed at least once on the waydown, and suffered a sprained ankle; his testimony is undis-puted that he received medical treatment for this ailment thatevening.' It is undisputed that Damerell was not organizingemployees of Respondent at the time, except to the extentthat he was discussing the merits or demerits of union organi-zation with Ann Killebrew, a nonemployee.There is a conflict between Damerell and Hugh Killebrewas to any incident during his forced egress from the ski lodge.They differ as to whether one or the other threatened tosmash in the other's nose. Whereas Damerell was not intox-icated and was in the midst of Respondent's personnel,Damerell's denial of the threat and his testimony that it wasKillebrew who uttered the threat impresses me as more relia-ble than Killebrew's claim that Damerell advanced the initialthreat. I deem this not necessary for resolution herein becauseit is extraneous to the sole issue litigated herein.Damerell was corroborated by John Sundeen, a lift opera-tor at the time. He in essence adopted Damerell's version ofthe incident, testifying that he observed Killebrew moveDamerell to the head of the stairs and then fling him down.He rejected Killebrew's thesis that Damerell attempted tobreak loose. Although not knowing Damerell at the time,shortly thereafter he encountered him at union meetings andlearned of his status as a union organizer. I so find.There is evidence of criminal complaints filed by bothsides.According to a police report, Sundeen advised an of-ficer over the telephone that all he knew was hearsay. Hetestified herein, and I believe his version upon his sinceredemeanor, that he appreciated the fact that he was workingfor Respondent at the time and gave the version that he didbecause he feared that he might become involved in an inci-dent which would affect him adversely.IThere is some testimony which I deem unnecessary to set forth as to howRespondent's officials, including Killebrew, then raced down the stairs andthat Killebrew again grasped Damerell and marched him in similar fashionthrough other facilities of Respondent and ultimately via the parking lot tohis parked vehicle I also deem it unnecessary to conclude whether HughKillebrew kicked Damerell during this excursion through the parking lot,the testimony being in conflict as to this HEAVENLY VALLEYSKI AREA361Some interesting testimony evolved from the next witnessfor the General Counsel, Patricia Bedell, a young lady whosetestimony was most impressive, particularly so in view of herbusiness connections. Bedell was on the premises as a cus-tomer and skier on this particular weekend. What I deemsignificant is the fact that she is a bookkeeper for a large andprominent San Francisco law firm which represents Re-spondent, although not in labor relations matters. She testi-fied that she observed the incident from her seat at the barand saw Killebrew throw Damerell down the flight ofstairs.' She testified further, and I so find, that Damerell didnot attempt to pivot loose from the grasp of Killebrew andagain that she. saw Killebrew, with both hands on his armsfrom the rear, shove Damerell down the stairs.Respondent has introduced evidence as to the substantialpatronage of this bar on this occasion and I concur. Thethrust of this is that the witness could not have fully seen theincident from her post. What impresses me is the fact that sheencountered Damerell, unknown to her, directly after theincident at a nearby restaurant and informed him of what shehad seen. Even more so, she spoke to one of the attorneyswith her law firm, knowing of the attorney-client relationshipbetween the firm and Respondent, and solicited his advice.She uncontrovertedly testified, as I so find, that he instructedher to testify herein and.tell the truth. In my judgment, shedid precisely that.Thomas Gallagher, an employee of Respondent during theprevious ski season and at the time of the incident a partronof the establishment, testified that he was standing with hisroommate and coworker, named herein both as Carl or BradGeorge, some 10 or 15 feet from the top of the staircase. Heobserved the initial contact of Damerell by Griffin and thenthe approach by Hugh Killebrew. He flatly testified thatKillebrew grabbed Damerell by the arms, moved him off thebarstool,marched him to the stairs, and then deliberatelypushed him down the stairs. He did not know Damerell'sidentity at the time, but he now does. Here again, I deem itunneccesary to treat with what did or did not take place afterthe initial flight of Damerell down the stairs, there being aconflict as to whether Gallagher followed the managemententourage out to the parking lot.'While Respondent's witnesses, all management personnel,corroborated the testimony of Killebrew that Damerell brokeloose and fell down the stairs, Killebrew was in effect substan-tially and perhaps inadvertently rebutted by Eugene Schwe-izer, director of food and beverage for Respondent.Killebrew testified that, as they neared the head of thestairs, the much smaller Damerell broke Killebrew's hold andthen he, Killebrew, stepped back with his hands outstretchedin what was in essence a defensive fighting position, consist-ent with Killebrew's admitted experience as a fighter. But,according to Schweizer, Killebrew's hands were in the sameposition holding Damerell throughout the incident As noted,a number of employees were on the scene, at least five ofwhom were in the rank-and-file category as identified byGriffin.Killebrew also testified that he did not recall seeing JohnSundeen on the scene, although he claimed that he boughtemployees George and several others a beer on this occasion,upon their solicitation, and he introduced a chit withoutnamesto support this claim. Brad George, then a lift operatorfor Respondent, testified as a rebuttal witness for the GeneralCounsel, that he saw the incident and that Killebrew shovedDamerell down the stairs. He flatly denied that Killebrewpurchased him a beer on this or any other occasion.To sum up, the evidence preponderates that Respondent'spresident,Hugh Killebrew, flung the union business agent,Damerell, down a flight of stairs in the observation of em-ployees who either knew or later learned of Damerell's statusas a union representative It would seem a logical inferencethat the employees justifiably could conclude that a similarfatemight befall them because of adherence to the Union. Ifind that this perforce would tend to interfere with, restrain,and coerce the employees in the exercise of their rights underSection 7 of the Act and that Respondent has thereby en-gaged in unfair labor practices within the meaning of Section8(a)(1) of the Act.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following.CONCLUSION OF LAW1.Heavenly Valley Ski Area, a California corporation, andHeavenly Valley, a Partnership,is anemployer within themeaning of Section 2(2) of the Act.2.Laborers International Local 1276, affiliated with La-borers International Union of North America, AFL-CIO, isa labor organization within the meaning of Section 2(5) of theAct.3.By physically assaulting a union representative or agentin the presence of employees, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1)of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certain un-fair labor, practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4Respondent, Heavenly Valley Ski Area, a California corpo-ration, and Heavenly Valley, a Partnership, Heavenly Valley2On cross-examination, Bedell admitted having one drink She wearscorrective glasses for reading and did not wear them on this occasion I failto see how this assists Respondent in attacking her testimony3AlthoughGallagher isstrongly confirmed by George,an impressiverebuttal witness for the General counsel, that Gallagher did so4 In the eventno exceptionsare filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDSki Area, California, its officers, agents, successors, and as-signs,shall:1.Cease and desist from:(a) Physically assaulting union agents or representatives, orthreatening to do so, in the presence of employees.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights gua-ranteed under Section 7 of the National Labor Relations Act.2. Take the following action which is deemed necessary toeffectuate the policies of the Act:(a) Post at its place of business at Heavenly Valley SkiArea,California, copies of the attached notice marked"Appendix."5 Copies of said notice, on forms provided bythe Regional Director for Region 20, shall, after being dulysigned by a representative of Respondent, be posted by itimmediately upon receipt thereof and maintained for a periodof 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any othermaterial.(b) Notify the Regional Director for Region 20, in writing,within 20 days from the date of the receipt of this Order, whatsteps it has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT physicallyassault union agents or re-presentatives, or threaten to do so, in the presence ofemployees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed under Section 7 of the National LaborRelations Act.All our employees are free to join, or refrain from joining,LaborersInternationalLocal 1276, affiliated with LaborersInternational Union of North America, AFL-CIO, or anyother labor organization, except to the extent that such rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment, as author-ized in Section8(a)(3) of the Act.HEAVENLY VALLEY SKI AREA ACALIFORNIA CORPORATION ANDHEAVENLY VALLEY A PARTNERSHIP5 In the event that the Board'sOrder is enforcedby a Judgment of aUnitedStatesCourt ofAppeals, thewords in thenotice reading"Posted byOrder ofthe NationalLaborRelations Board"shall read"PostedPursuantto a Judgmentof the UnitedStates Court of Appeals Enforcing an Orderof the NationalLaborRelations Board "